DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0215183 (GULATI, et al) in view of Fujitsu, “Further Study on Tx-Rx Distance based HARQ Feedback.”
GULATI, et al discloses a method (figures 8A-9B) performed by a first terminal (figure 5, #564) in a wireless communication system (#500).  The method comprising obtaining resource pool information associated with a side link (figures 6 and 7, paragraphs 56, 57, 71, etc.).  Transmitting sidelink control information (SCI) associated with sidelink data on a physical sidelink control channel (PSSCH) (claim 1, figure 4, and paragraph 50) and transmitting the sidelink data on a physical sidelink shared channel (PSSCH) based on the SCI (paragraph 50, claim 6).  A feedback information associated with the sidelink data is received from a second terminal (Abstract, paragraphs 8-11, 38, 40, etc.).  



GULATI, et al does not disclose feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the SCI.  Fujitsu teaches the use of feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information for the purpose of acquire the information of Tx-Rx distance between UEs in proximity in order to realize the Tx-Rx distance based HARQ procedures, note sections 2 and 3.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information for the purpose of Fujitsu, in the method of GULATI, et al in order to use the Tx-Rx distance which is more reliable the RSRP based radio distance. 
Regarding claim 6, GULATI, et al shows a method performed by a second terminal (#566) in a wireless communication system (#500).  The method comprising obtaining resource pool information associated with a side link (claim 6, figures 6 and 7, paragraphs 56, 57, 71, etc.).  Receiving, from a first terminal (#564), sidelink control information (SCI) associated with sidelink data on a physical sidelink control channel (PSSCH) (claim 1, figure 4, paragraph 50) and receiving, from the first terminal (#564) , the sidelink data on a physical sidelink shared channel (PSSCH) based on the SCI (paragraph 50, claim 6), wherein feedback information associated with the sidelink data is transmitted to the first terminal (#564, Abstract, paragraphs 8-11, 36, 40, etc.).


GULATI, et al does not disclose feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the SCI.  Fujitsu teaches the use of feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information for the purpose of acquire the information of Tx-Rx distance between UEs in proximity in order to realize the Tx-Rx distance based HARQ procedures, note sections 2 and 3.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of feedback information associated with the sidelink data is received from a second terminal based on a distance between the first terminal and the second terminal, in case that a zone identity (ID) of the first terminal and information on a range requirement are included in the control information for the purpose of Fujitsu, in the method of GULATI, et al in order to use the Tx-Rx distance which is more reliable the RSRP based radio distance. 
Regarding claims 2, 5, 12, and 17, note section 3 in Fujitsu. The UE determines an identity of the zone (zone_lD) m which it is located using the specified formulae, if zoneConfig 1s included m SystemlnformationBlockType2 l or SystemlnformationBlockType26 or m SL-V2X-Preconfiguration.
Regarding claim 3,4, 8, 9, 13, 14, 18, and 19, note figure 5, paragraphs 3, 6, 8, 63, Abstract, #564, 520, 566 in GULATI, et al ((the receiving UE (564) may send an ACK/NACK transmission (#520) to the transmitting UE ( #566) in response to the unicast side link communication ( #510) m subframe) n+4 and in section 2 of Fujitsu (in MAC layer, the HARQ operation with ACK/NACK relying on distance information can be efficiently conducted for  transmission/reception, wherein a Tx-Rx distance is defined as a safety distance between the Tx vehicle and the Rx vehicle, within 
Regarding claim 5, 10, 15, and 20, omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.






Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art.2 See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. zone ID from a different UE, zoned ID is received from a different UE) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s attorney argues that, the zone ID of Fujitsu is not the zone ID of a different UE, the zone ID of Fujitsu is not received from a different UE, let alone in an SCI, and nothing in Fujitsu relates to including "information on a range requirement" in an SCI.  The Examiner agrees that the zone ID of Fujitsu is not the zone ID of a different UE, the zone ID of Fujitsu is not received from a different UE, but the neither does the claims or supported by the specification.  


The analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents. The diversity of inventive pursuits and of modern technology counsels against limiting the analysis in this way. In many fields it may be that 
nothing in Fujitsu relates to including ‘information on a range requirement’ in an SCI.”  These claims are rejected under 35 USC §103 not §102.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  SCI plain meaning is any information which controls any sidelink, this is clearly shown by GULATI, et al.  Fujitsu has control information and in that control information there is a zone identity (ID) of the first terminal and information on a range requirement.  
The Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of demands known to the design community," "the background knowledge possessed by a person having ordinary skill in the art," and "the inferences and creative steps that a person of ordinary skill in the art would employ." Randall MFG v. Rea (Fed. Cir. 2013) (Inter Partes Reexamination No. 95/000,326) 
The invention would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR INTERNATIONAL CO. v. TELEFLEX INC. 82 USPQ2d 1385.
Applicants have not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.



If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645